Citation Nr: 1741935	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1991 to February 2000, with various medals, decorations, medals, badges, citations, and campaign ribbons, including the National Defense Service Medal, the Meritorious Mast, the Sea Service Deployment Ribbon, the Certificate of Commendation (2nd Award), the Navy Achievement Medal, the Good Conduct Medal, a Letter of Appreciation (2nd Award), and a Rifle Marksman Badge.  See Certificate of Release or Discharge From Active Duty (DD Form 214).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's July 2009 claim of entitlement to service connection for posttraumatic stress disorder and depression.  See April 2010 Rating Decision.  

Subsequently, in October 2010, the Veteran requested reconsideration of the RO's decision, maintaining that service connection was warranted for a psychiatric disorder and attaching additional information concerning his asserted in-service stressors.  See October 2010 Statements in Support of Claim (on VA Forms 21-4138) (requesting reconsideration of the "denial of PTSD and Depression" and detailing stressful in-service incidents).  In this regard, the Board notes that a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  See 38 C.F.R. § 20.302 (2016).  As such, any interim submissions before finality attached for the April 2010 rating decision must be considered by VA as part of the Veteran's underlying claim.  See 38 C.F.R. § 3.156(b) (2015); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the April 2010 decision denying entitlement to service connection for PTSD and depression is not final and remains on appeal.

Additionally, the Board notes that the record reflects various psychiatric diagnostic impressions, including Major Depressive Disorder, PTSD, and panic disorder with agoraphobia.  See, e.g., July 2009 VA Discharge Summary (noting that the Veteran was admitted for "chronic acute exacerbation" of his PTSD symptoms and reflecting an axis I diagnosis of PTSD on discharge); August 2009 VA Discharge Summary (reflecting a "principal diagnosis" of PTSD and reflecting a discharge diagnosis of "PTSD, chronic"); January 2010 VA Psychosocial Residential Rehabilitation Treatment Program Discharge Summary (reflecting admitting diagnoses including "PTSD, prolonged" and "Major Depressive Disorder, recurrent, severe" and discharge diagnoses of "PTSD, prolonged" and "Major Depressive Disorder, recurrent"); July 2010 VA Mental Health Note (diagnosing PTSD and Depression); October 2010 VA Mental Health Note (noting that the Veteran "has depression and PTSD"); May 2012 VA Mental Health Biopsychosocial Summary (finding that the Veteran "has a mix of [PTSD] symptoms and panic disorder with agoraphobia"); July 2013 VA Mental Health Note (noting that the Veteran is being treated for "[PTSD]/ panic disorder").  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Finally, the Board finds that the Veteran's October 2010 request for reconsideration also served as a notice of disagreement as to the denial of entitlement to a TDIU in the April 2010 rating decision that forms the basis for the instant appeal.  See October 2010 Statements in Support of Claim (on VA Forms 21-4138) (requesting that the RO "reconsider [the April 2010] decision"); April 2010 Rating Decision (in pertinent part, denying entitlement to a TDIU).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal); 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015) (reflecting VA's amended rule requiring that notices of disagreement filed on or after March 24, 2015 be submitted on specific forms prescribed by the Secretary); 38 C.F.R. § 20.201 (2014) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  Despite this, as will be discussed in detail below, the RO did not address this claim in a statement of the case (SOC), as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim as a question on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, including major depressive disorder, PTSD, and panic disorder with agoraphobia, that is as likely as not related to his active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  See, too, 38 C.F.R. §§ 3.304(f), 4.125(a) (2016) (reflecting that, specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed stressors actually occurred).

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, as indicated in the introduction above, the Veteran's VA treatment records reflect various psychiatric diagnoses, including Major Depressive Disorder, PTSD, and panic disorder.  See, e.g., July 2009 VA Discharge Summary (noting that the Veteran was admitted for "chronic acute exacerbation" of his PTSD symptoms and reflecting an axis I diagnosis of PTSD on discharge); August 2009 VA Discharge Summary (reflecting a "principal diagnosis" of PTSD and reflecting a discharge diagnosis of "PTSD, chronic"); January 2010 VA Psychosocial Residential Rehabilitation Treatment Program Discharge Summary (reflecting admitting diagnoses including "PTSD, prolonged" and "Major Depressive Disorder, recurrent, severe" and discharge diagnoses of "PTSD, prolonged" and "Major Depressive Disorder, recurrent"); July 2010 VA Mental Health Note (diagnosing PTSD and Depression); October 2010 VA Mental Health Note (noting that the Veteran "has depression and PTSD"); May 2012 VA Mental Health Biopsychosocial Summary (finding that the Veteran "has a mix of [PTSD] symptoms and panic disorder with agoraphobia"); July 2013 VA Mental Health Note (noting that the Veteran is being treated for "[PTSD]/ panic disorder").  Accordingly, the medical evidence establishes that the Veteran has a current acquired psychiatric disability.  See Holton, 557 F.3d at 1366.  

Second, as concerning an in service incurrence, the Board notes that the Veteran's available service treatment records are silent for complaints of or treatment for psychiatric symptomatology.  Nevertheless, in statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that he experienced psychologically stressful events during his active duty service in Saudi Arabia.  See, e.g., October 2010 Statements in Support of Claim (on VA Forms 21-4138) (reporting stressful incidents including being in close proximity to sites of former bombings and a January 1997 confrontation with armed foreign troops); March 2017 Board Hearing Transcript (reiterating his asserted stressors including fear of hostile military or terrorist activity during his time in Saudi Arabia).  Moreover, the Veteran's medical records and other statements and testimony in support of his claim reflect his reports of progressively worsening psychiatric symptoms, including panic attacks, anxiety, irritability, nightmares and sleep disturbances, re-experiencing, reckless behavior, mood swings and poor decision making, during and since his active service.  See, e.g., March 2017 Board Hearing Transcript (reporting experiencing psychiatric symptoms, including a racing heartbeat and confusion, during his active service, and further noting that he sought treatment from "[his] friends in the medical department" who told him that he was experiencing panic attacks); May 2012 VA Mental Health Biopsychosocial Summary (noting the Veteran's psychiatric symptoms, including panic attacks, anxiety, irritability, nightmares and sleep disturbances, re-experiencing, reckless behavior, mood swings, and poor decision making, that began during his active service as the result of his experiences in Saudi Arabia, and continued to progress in the years following his discharge).  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Veteran is competent to report experiencing psychiatric symptoms, as such symptoms as irritability, anxiety, panic attacks, sleep problems, reckless behavior, poor decision making, and mood swings are certainly capable of lay observation.  See Davidson, 581 F.3d at 1316 and Jandreau, 492 F.3d at 1376-77 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology); see also Washington, 19 Vet. App. 362; Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 307-08 (holding that lay statements are competent to establish the presence of observable symptomatology).

Further, the Veteran's statements regarding the onset and duration of psychiatric symptomatology are bolstered by the statements of his former spouse and his sister, who confirm the onset of his symptoms during his active service, as well as the continued manifestation of his psychiatric symptoms to the present.  See March 2017 Letter from N.R., the Veteran's Former Spouse (noting that she observed the onset of the Veteran's symptoms, including irritability, anxiety, sleep disturbances, reckless behavior, poor decision making, and mood swings during his active service, and attesting to the continued progression of these symptoms since that time); April 2017 Statement from G. M.-H., the Veteran's Sister (noting the onset of the Veteran's symptoms of irritability and anxiety during his active service, and reporting the continuation of his symptomatology since his discharge).  See also Barr, 21 Vet. App. 303 (finding that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

His statements are also consistent with the medical evidence of record, including his VA treatment records, which document the Veteran's reports of experiencing psychological symptoms since his active service and attribute his psychiatric diagnoses to active service.  See, e.g., May 2012 VA Mental Health Biopsychosocial Summary (finding that the Veteran's in-service stressors "set off" psychiatric manifestations that have continued to progress and form the basis for his currently diagnosed "PTSD and depression," as well as his "panic disorder with agoraphobia"); September 2009 VA Discharge Summary (reflecting an Axis I diagnosis of chronic PTSD related to his "h[istory ]o[f] exposure to life-threatening situations in Saudi Arabia").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Veteran's service personnel records, including his DD Form 214 and Chronological Record (NAVMC From 118) confirm that he served in Saudi Arabia from November 1996 to October 1997 and reflect that he completed course requirements for "High Risk Personnel" prior to his departure.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  See, too, Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

Thus, in light of the foregoing, the Board finds the Veteran's statements concerning the onset and continuity of his psychiatric symptomatology to credible.  See Jandreau, 492 F.3d at 1377; Baldwin v. West, 13 Vet. App. 1 (1999); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This report of a continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Moreover, the Veteran's VA treating psychologist, J.S., Ph.D., opined in a June 2013 letter that the Veteran's psychiatric diagnoses were related to the stress of his service in Saudi Arabia.  See June 2013 Letter from J.S., Ph.D. (finding the Veteran's psychiatric disabilities to be "a consequence of the military history that he has described").  In so finding, J.S. noted that this opinion was based upon his May 2012 biopsychosocial evaluation of the Veteran, cited above, during which J.S. considered the Veteran's reported history and performed a thorough psychological assessment of the Veteran.  See id.; May 2012 VA Mental Health Biopsychosocial Summary.  The Board finds J.S.'s June 2013 opinion to be especially probative as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Further, the opinion is underpinned by sufficient rationale, specifically that the Veteran's asserted psychological stressors incurred during his active service resulted in a psychiatric pathology that eventually developed into his current acquired psychiatric condition.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, this opinion was based on the treating clinician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  There is also no medical evidence or opinion to the contrary.


Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events and resulting psychiatric symptomatology during and since his active service, in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, and in the absence of any evidence to the contrary, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, PTSD, and panic disorder with agoraphobia, is granted.


REMAND

As discussed in the introduction above, the Board finds that the Veteran submitted a timely notice of disagreement (NOD) with the April 2010 rating decision that denied his July 2009 claim of entitlement to a TDIU.  Although the Veteran initiated appellate review of the issue, the RO has not, as yet, addressed his contentions concerning this in an SOC.  

Where, as here, a timely notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon, 12 Vet. App. 238.  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  The Board is cognizant that effective March 24, 2015, VA amended its rules as to what constitutes a valid notice of disagreement, requiring that notices of disagreement be submitted on specific forms prescribed by the Secretary.  79  Fed. Reg.  57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); see also 38 C.F.R. § 20.201 (2016).  However, as the statement at issue in this case was filed prior to the effective date of the amendment, the governing regulations requires only that an NOD be must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision.  See 38 C.F.R. § 20.201 (2014).  Here, the Veteran's statement expressing his disagreement with the rating decision was timely as it was received by VA less than 7 months after issuance of the April 2010 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's). 

Accordingly, because no subsequent SOC has been issued with respect to the claim of entitlement to a TDIU, under Manlincon, 12 Vet. App. at 240, the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2016)) and requires further action.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26  (2016).  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.

Consequently, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


